C
    0                            The State oi'Texas
     P
      Y                OFFICEOFTHEATTOR~C~FFALOFT~
                                       AuatlJa
 Gerald    C %ann
Attorney    t;aheral


            Sxmreble Xortimer Browri
            333cutiveSecretary
            Teaaher ,lotLrenient
                              Syst.~ of Texas
            Anstir.,Texss
                                         q$iiCE  xc. o-3557
                                         ??e: 3lstrlbut4,on of
                                                             accumulated
                                              aootributloneof l?atleRuth
                                              Blankenehip,a deosaaal teachar

                       In your letter of Say 15, 190, you   adrim   8x8of %lie
            rol.lowlngtacta!
                         :ratl
                             e ?uth Blankenship,who was a member of the
                  Zeaoher I;etireraent Ey?yntmat the tine of fierdeath, died
                  on April 11, 19,&l,aurvlve3 by her tlother,Mrs. Julia
                  Fmwlette Andereoc, ae her deefgnatedbeneficiary. :@a.
                  &demon filed wlth the TeacrherRetirement syatep?her
                  affidavit   In proper formalalm&g the ezount thtuldue
                  her as such beneflclary,but before paysent the?eof Ure.
                  Anderson fieraelfdied.                   ..      :
            pm;&uast     our"ipfnionin response to the iollowlng three quea-
                 :
                        %hould the Comptrollerbe requested to ieaue
                  a vlarxantIn favor of &e. Anduraons' If~eo, what
                  ehculd be done with the warrant? Should the Tenoher
                  Retircsmunt systemsettle the aase by paying the
                  money to the various hein o2 Mm. &derson'lm
                      Sing8 fdrs.Andarson ti dead and the Sypeteaa
                                                                 ham been ad-
            vised OS t‘iatiraotthe Corntrollex should not be rcqueeted to is8ue
            a warxent In hex favox, thf8 in anmmr to your first qUCris%iOXL
            Sinae you maand question depends~upona different   anmer from
the above to your ?Iret queetion, mmh eeaond question need not
ba notioed further. Slnae Mrs. Anderson wa8 the benerlciarynamed
by her daughter, upon the deidh bf the latte- such aocumulate~
oontrlbutionsbeaane the property of Mrs. Anderson and descendeti
to her heirs. &iiindiaated in a pravloua opinion t'3you, the
contributionsa@oiiLdbe paid to the adtiJlnlstratorof &a. -Uder-
son if an adzzlnlstrationIs hatlupon her estate. ?Fowevo2,if
them is m such administrationthe Teacher lietirencnt   ?ystam
should sattle the aase byepay- the money to the various heirs
Qf :.;rs
      . Anderson.
                                      Your0 very truly
                                  ATTOREY c31mN. CT TIXAS

                                  By/s/ Qlmn
                                           R. Lanis
                                          OlennR. Lewis
                                              Aselstflnt
GRL:db

A;?ROVE!2*XAY22, l&l
/s/ Grover Bellam:
.A~Toss~,              '.